Per Curiam. Movant Jimmie L. Wilson has filed two motions for an extension of time to file his appellant’s brief because of his current service in the Arkansas General Assembly. Wilson also states in his motion dated February 27, 1997, that the supplemental record ordered by this court has not been filed. In returning the writ of certiorari, the Phillips County Circuit Clerk advised this court that no hearing had been scheduled or held in circuit court to settle the record and, thus, no order of the circuit court, giving her directions, had been forthcoming.  Wilson is correct that his legislative service entitles him, as a party to this matter, to a stay of proceedings. The pertinent statute provides a stay for thirty-five days after adjournment of the legislative session, sine die. Ark. Code Ann. § 16-63-406 (1987). Wilson asks for an extension of time of forty-five days in which to file his brief after the legislature adjourns. The request is granted. Counsel for the parties are encouraged to proceed with a hearing to settle the record in this case forthwith. The settled record in this matter shall be filed as soon as is practicable, and Wilson shall file his appellant’s brief within forty-five days after the General Assembly adjourns. Newbern, Glaze, and Corbin, JJ., not participating.